Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/22 has been entered.
 
DETAILED ACTION
Status of Claims
Claim(s) 1, 3-6, 9-13 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0082447) in view of Aliabadi (US 2005/0273396).
	Referring to Claim 1, Lin teaches an apparatus for comparing product offers, the system comprising an apparatus and a server, the apparatus comprising:
acquisition means (see Lin ¶¶0035-36) apt to receive identification information of a product that can be used to identify a product (P), wherein said identification information of said product can be transmitted by a product tag (T) positioned on or close to said product (P) (see Lin Fig. 4 ¶¶0046-48);
display means (see Lin ¶0027) for showing said product offers to a user (U) of said apparatus (see Lin ¶0082);
communication means for communicating through a telecommunication network (see Lin ¶¶0031,42);
control and/or processing means for controlling the operations of said apparatus (see Lin ¶¶0036-37), and configured for:
receiving, through said acquisition means, the identification information of said product relating to said product (P) (see Lin Fig. 4 and ¶¶0046-48);
generating a request of product information on the basis of said product identification information (see Lin ¶0078);
transmitting, through said communication means, the request of product information to at least a device that is configured to generate, on the basis of said request of product information, a product information response comprising at least a set of offers relating to said product (see Lin ¶¶0078-79);
receiving, through said communication means, said product information response generated by the device (see Lin ¶0082);
displaying, through said displaying means, at least part of said at least one set of offers so that the user (U) can compare the different offers relating to said product (see Lin ¶0082) including displaying financing conditions for at least part of said at least one set of offers (see Lin ¶0082, a cost of each of the products; in addition, and in the alternative, this element is non-functional descriptive material and is given little to no patentable weight);
wherein said apparatus comprises a communication device in communication with the acquisition means, wherein said communication device is configured for receiving the identification information of said product transmitted by an identification transmitter comprised in the product tag (T) or in the product (P) (see Lin ¶0046);
in response to receiving the request from said apparatus containing said identification information of said product, query a database based on said identification information of said product to retrieve offering metadata of said product (see Lin ¶¶0109-110);
send said offering metadata of said product to said apparatus (see Lin ¶0112).
Lin does not explicitly teach wherein the server is configured to: receive offering metadata of a plurality of products from a plurality of offerer devices; index said offering metadata of said plurality of products by identification information of the plurality of products; store said indexed metadata of said plurality of products in a database that is accessible by the server, allowing faster retrieval of data based on product identification information. However, Aliabadi teaches receive offering metadata of a plurality of products (see Aliabadi ¶0039, a merchant server provides an item feed for item table 566) from a plurality of offerer devices (see Aliabadi ¶0030, numerous merchant servers); index said offering metadata of said plurality of products by identification information of the plurality of products (see Aliabadi ¶¶0050-51, the item table is forwarded to the item price database and indexed); store said indexed metadata of said plurality of products in a database that is accessible by the server, allowing faster retrieval of data based on product identification information (see Aliabadi ¶¶0050-51, the index meta data is provided to search databases). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references so that the database in Lin was indexed because the results would be predictable. Specifically, Lin would continue to teach a database that could be searched for products except that now the database would be populated from various offerer devices and indexed according to the teachings of Aliabadi. This is a predictable result of the combination.

	Referring to Claim 3, the combination teaches the system according to claim 3, wherein the product identification information received by the acquisition means comprises a string containing at least a product identifier (see Lin ¶0046).

	Referring to Claim 4, the combination teaches the system according to claim 1, wherein the product identification information received by the acquisition means further comprises an image of at least a portion of the surface of the product (P), and wherein the device is also configured to recognize the product (P) on the basis of said image before or during the generation of the product information response (see Lin ¶¶0034,46).

	Referring to Claim 5, the combination teaches the system according to claim 4 comprising an image sensor in communication with the acquisition means, wherein said image sensor is configured for acquiring at least said image of at least a portion of the surface of the product (P) or the product tag (T) (see Lin ¶¶0034,46).

	Referring to Claim 6, the combination teaches the system according to claim 1, wherein the product information response comprises position information that specifies the location of each offer (see Lin ¶0082).

	Referring to Claim 9, the combination teaches the system according to claim 1 further comprising:
a device in communication with said apparatus through a network (N) (see Lin ¶¶0048-49), wherein said device is configured for:
receiving, through the network (N), the request of product information (see Lin ¶0050);
recognizing, on the basis of said request of product information, a product identification code of said product (P) (see Lin ¶0051);
determining, on the basis of said product identification code, at least a set of offers relating to the product (P) (see Lin ¶¶0052-53);
generating a product information response comprising said at least one set of offers (see Lin ¶¶0056,79-80);
transmitting, through the network (N), said product information response to said apparatus (see Lin ¶0082).

	Referring to Claim 10, Lin teaches a method for comparing product offers, comprising:
a first receiving phase, wherein identification information relating to a product (P) is received through acquisition means, wherein said product identification information can be used to identify said product (P) wherein said product identification information is comprised in a product tag (T) positioned on or close to said product (P) and wherein said product identification information is transmitted by an identification transmitter comprised in the product tag (T) or in the product (P) (see Lin Fig. 4 and ¶¶0046-48);
a generating phase, wherein a request of product information is generated, by means of control and/or processing means , on the basis of said product identification information (see Lin ¶0078);
a transmitting phase, wherein the request of product information is transmitted to a server, through communication means, to a plurality of devices directly reachable by the control and/or processing means, the plurality of devices configured to generate, on the basis of said request of product information, a product information response comprising at least a set of offers relating to said product (P) (see Lin ¶¶0078-79,42);
a second receiving phase, wherein a product information response generated by the device is received from the server through said communication means (see Lin ¶0082);
a displaying phase, wherein at least part of said at least one set of offers is displayed through displaying means in a fashion that allows a user (U) to compare the different offers relating to said product (P) (see Lin ¶0082);
in response to receiving the request from said apparatus containing said identification information of said product, query a database based on said identification information of said product to retrieve offering metadata of said product (see Lin ¶¶0109-110);
send said offering metadata of said product to said apparatus (see Lin ¶0112).
Lin does not explicitly teach wherein the server is configured to: receive offering metadata of a plurality of products from a plurality of offerer devices; index said offering metadata of said plurality of products by identification information of the plurality of products; store said indexed metadata of said plurality of products in a database that is accessible by the server, allowing faster retrieval of data based on product identification information. However, Aliabadi teaches receive offering metadata of a plurality of products (see Aliabadi ¶0039, a merchant server provides an item feed for item table 566) from a plurality of offerer devices (see Aliabadi ¶0030, numerous merchant servers); index said offering metadata of said plurality of products by identification information of the plurality of products (see Aliabadi ¶¶0050-51, the item table is forwarded to the item price database and indexed); store said indexed metadata of said plurality of products in a database that is accessible by the server, allowing faster retrieval of data based on product identification information (see Aliabadi ¶¶0050-51, the index meta data is provided to search databases). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references so that the database in Lin was indexed because the results would be predictable. Specifically, Lin would continue to teach a database that could be searched for products except that now the database would be populated from various offerer devices and indexed according to the teachings of Aliabadi. This is a predictable result of the combination.

	Referring to Claim 11, the combination teaches a non-transitory computer readable storage medium comprising computer executable instructions that when executed by a processor cause the following to be performed:
a first receiving phase, wherein product identification information relating to a product (P) are received through acquisition means, wherein said product identification information can be used to identify said product (P), wherein said product identification information is comprised in a product tag (T) positioned on or close to said product (P) and wherein said product identification information is transmitted by an identification transmitter comprised in the product tag (T) or in the product (P) (see Lin Fig. 4 and ¶¶0046-48);
a generating phase, wherein a request of product information is generated, by means of control and/or processing means , on the basis of said product identification information (see Lin ¶0078);
a transmitting phase, wherein the request of product information is transmitted to a server, through communication means, to at least a device that is configured to generate, on the basis of said request of product information, a product information response comprising at least a set of offers relating to said product (P) (see Lin ¶¶0078-79);
a second receiving phase, wherein a product information response generated by the device is received from the server through said communication means (see Lin ¶0082);
a displaying phase, wherein at least part of said at least one set of offers is displayed through displaying means including displaying financing conditions for at least part of said at least one set of offers, in a fashion that allows a user (U) to compare the different offers relating to said product (P) (see Lin ¶0082, a cost of each of the products; in addition, and in the alternative, this element is non-functional descriptive material and is given little to no patentable weight);
in response to receiving the request from said apparatus containing said identification information of said product, query a database based on said identification information of said product to retrieve offering metadata of said product (see Lin ¶¶0109-110);
send said offering metadata of said product to said apparatus (see Lin ¶0112).
Lin does not explicitly teach wherein the server is configured to: receive offering metadata of a plurality of products from a plurality of offerer devices; index said offering metadata of said plurality of products by identification information of the plurality of products; store said indexed metadata of said plurality of products in a database that is accessible by the server, allowing faster retrieval of data based on product identification information. However, Aliabadi teaches receive offering metadata of a plurality of products (see Aliabadi ¶0039, a merchant server provides an item feed for item table 566) from a plurality of offerer devices (see Aliabadi ¶0030, numerous merchant servers); index said offering metadata of said plurality of products by identification information of the plurality of products (see Aliabadi ¶¶0050-51, the item table is forwarded to the item price database and indexed); store said indexed metadata of said plurality of products in a database that is accessible by the server, allowing faster retrieval of data based on product identification information (see Aliabadi ¶¶0050-51, the index meta data is provided to search databases). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references so that the database in Lin was indexed because the results would be predictable. Specifically, Lin would continue to teach a database that could be searched for products except that now the database would be populated from various offerer devices and indexed according to the teachings of Aliabadi. This is a predictable result of the combination.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0082447) in view of Aliabadi (US 2005/0273396) in further view of LEE (US 2016/0247213).
	
Referring to Claim 12, the combination teaches the system according to claim 1. The combination does not teach wherein displaying, through said displaying means, at least part of said at least one set of offers, comprises displaying a link to interact with an assistant of an online customer service. However LEE teaches this (see LEE Fig. 5 and ¶¶0067,70). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Lin and Aliabadi would continue to display the offers except that now it would also display a link to interact with an assistant of an online customer service according to the teachings of LEE. This is a predictable result of the combination.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2010/0082447) in view of Aliabadi (US 2005/0273396) in further view of Cimic (US 9,779,442).

	Referring to Claim 13, the combination teaches the method according to claim 10, wherein the second receiving phase information response generated by the device comprises product information generated by the device as a result of the device acquiring product information of a product using an image sensor to perform image recognition (see Lin ¶¶0034,46). The combination does not teach wherein the product is fresh goods and wherein the image recognition is of the fresh goods. However, Cimic teaches this (see Cimic Col. 2 lines 21-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, the combination would continue to generate product information using an image sensor except that now the product information would relate to fresh goods and be acquired through image recognition according to the teachings of Cimic. This is a predictable result of the combination.

Response to Arguments
Additional prior art not relied upon but relevant to the current invention includes:
Reference U (see PTO-892) which discusses a search and metadata engine for the semantic web.
20150112838 - teaches a smart device for mobile shopping
The rejection under 35 U.S.C. 101 is withdrawn because the applicant’s arguments have overcome the rejection.
The rejection under 102 is withdrawn and a new rejection under 103 is made using new prior art of record because of the newly amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684